 
    

IN THE UNITED STATES DISTRICT COURT _
FOR THE NORTHERN DISTRICT OF TEXAS 3-9 Pt 2 2h
FORT WORTH DIVISION

UNITED STATES OF AMERICA

Vv. . Criminal No,

 

RUSSELLWAYNE DRIVER (01)

INFORMATION
The United States Attorney Charges:
Count One
Conspiracy to Possess with Intent to Distribute a Controlled Substance
(Violation of 21 U.S.C. § 846)
Beginning on a date unknown and continuing until on or about June 30, 2021, in the Fort
Worth Division of the Northern District of Texas, and elsewhere, defendant, Russell
Wayne Driver, along with others known and unknown, did knowingly and intentionally
combine, conspire, confederate, and agree to engage in conduct in violation of 21 U.S.C
§§ 841(a)(1) and (b)(1)(C), namely to possess with intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance.

Information — Page 1
Case 4:21-cr-00200-O; Document 10 Filed 08/02/21 Page 2of2 PagelD 9

In violation of 21 U.S.C. § 846 (21 U.S.C. §§ 841(a)(1) and (b)(1)(C)).

Information — Page 2

Respectfully Submitted,

PRERAK SHAH
ACTING UNITED STATES ATTORNEY

   

J
LAURA G. MONTES
Assistant United States Attorney
Massachusetts Bar #687739
801 Cherry Street, Suite 1700
Fort Worth, Texas 76102
Telephone: 817-252-5200
Fax: 817-252-5455

 
